FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2022

                                     No. 04-22-00355-CV

 SSC WIMBERLEY OPERATING COMPANY, LLC, Randall Morris, Bozena Mrozek,
Calvin Boutte, SavaSeniorCare Administrative and Consulting, LLC, and SSC Equity Holdings
                                        MT, LLC,
                                       Appellants

                                               v.

                                     Shellie GOODMAN,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI17165
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER
       On August 15, 2022, appellee filed an unopposed motion to stay the appeal pending
mediation. However, the motion indicates the parties are currently in the process of scheduling a
mediation with a mutually-agreeable mediator. The motion is denied without prejudice to
appellee filing a future motion to stay the appeal pending a scheduled mediation.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court